       Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                       :
UNITED STATES OF AMERICA,              :
                                       :
                                       :
v.                                     :
                                       :    Case No. 19-cr-00716 (DLC)
GEORGIOS NIKAS et al.,                 :
                                       :
                           Defendants. :
                                       :
                                       :




DEFENDANT TELEMAQUE LAVIDAS’S MEMORANDUM OF LAW IN SUPPORT OF
 HIS MOTION IN LIMINE TO EXCLUDE CERTAIN HEARSAY TESTIMONY AND
                 EVIDENCE OF DOWNSTREAM TRADING
             Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 2 of 24




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 2

ARGUMENT .................................................................................................................................. 4

I.        Applicable Law Regarding the Scope of a Conspiracy ...................................................... 4

II.       Nikas’s Hearsay Statement Is Not Admissible ................................................................... 6

          A.         Nikas’s Statement Was Not in Furtherance of Any Conspiracy Mr.
                     Lavidas Allegedly Joined ........................................................................................ 6

          B.         Nikas’s Purported Statement Is Not a Statement Against Penal Interest.............. 12

III.      Trading Records of the Downstream Tippees Are Not Admissible ................................. 15

          A.         The Downstream Tippees Are Not a Part of the Alleged Conspiracy .................. 16

          B.         The Trading Records of the Downstream Tippees Are Unfairly Prejudicial ....... 17

CONCLUSION ............................................................................................................................. 19




                                                                   -i-
             Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 3 of 24




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)
CASES

Gill v. Arab Bank,
    893 F. Supp. 2d 542 (E.D.N.Y. 2012) .........................................................................13, 14, 15

United States v. Al-Moayad,
   545 F.3d 139 (2d Cir. 2008).....................................................................................................12

United States v. Alessi,
   638 F.2d 466 (2d Cir. 1980).......................................................................................................4

United States v. Carpenter
   791 F.2d 1024 (1986) .................................................................................................4, 5, 10, 16

United States v. Clark,
   18 F.3d 1337 (6th Cir. 1994) .....................................................................................................8

United States v. Geibel,
   369 F.3d 682 (2d Cir. 2004)............................................................................................. passim

United States v. Gigante,
   166 F.3d 75 (2d Cir. 1999).....................................................................................................7, 8

United States v. Gupta,
   747 F. 3d 111 (2d. Cir. 2014).............................................................................................11, 15

United States v. James,
   712 F.3d 79 (2d Cir. 2013).........................................................................................................7

United States v. Marcus Schloss
   710 F. Supp. 944 (S.D.N.Y. 1989) ..........................................................................................18

United States v. McDermott,
   245 F.3d 133 (2d Cir. 2001).............................................................................................4, 5, 16

United States v. Medina,
   No. S3 13 CR. 272 PGG,
   2014 WL 3384630 (S.D.N.Y. July 10, 2014) ..........................................................................13

United States v. O'Hagan,
   521 U.S. 642 (1997) .................................................................................................................14

United States v. One 1975 Lincoln Cont'l,
   72 F.R.D. 535 (S.D.N.Y. 1976) ...............................................................................................11


                                                                 - ii -
             Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 4 of 24



United States v. Russo,
   302 F.3d 37 (2d Cir. 2002).........................................................................................................7

United States v. Saget,
   377 F.3d 223 (2d. Cir. 2004)....................................................................................................12

United States v. Salvador,
   820 F.2d 558 (2d. Cir. 1987)..............................................................................................13, 15

United States v. Tracy,
   12 F.3d 1186 (2d Cir. 1993).......................................................................................................7

United States v. Yildiz,
   85 F. App'x 239 (2d Cir. 2004) ................................................................................................14

Williamson v. United States,
   512 U.S. 594 (1994) .....................................................................................................12, 13, 14

RULES AND OTHER AUTHORITIES

Fed R. Evid. 403 ................................................................................................................17, 18, 19

Fed R. Evid. 801 .................................................................................................................... Passim

Fed R. Evid. 804 ................................................................................................................12, 13, 15




                                                                  - iii -
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 5 of 24



                                   PRELIMINARY STATEMENT

       Faced with the prospect of having to rely on dubious circumstantial evidence to prove its

case that Telemaque Lavidas conveyed material non-public information to George Nikas, the

Government seeks to admit hearsay evidence and other conduct that is not part of the conspiracy

Mr. Lavidas allegedly joined. Specifically, the Government seeks to have an alleged

downstream tippee,                                      known as CC-4 in the Indictment), testify

that

                                                             . Second, the Government seeks to

introduce voluminous trading records of            and sixteen other alleged downstream traders –

trading about which Mr. Lavidas knew nothing. Mr. Lavidas moves to preclude the Government

from offering, eliciting, or referencing this hearsay evidence and evidence of downstream trading

that is not part of the conspiracy in which he allegedly participated.

       Neither the Indictment nor the millions of documents produced in discovery supports the

Government’s theory that Mr. Lavidas was part of a conspiracy that included            and

multiple other downstream tippees. This Court should preclude the admission at trial of

           testimony about Nikas’s out-of-court statement because what Nikas allegedly told

         is hearsay that did nothing to further the conspiracy Mr. Lavidas allegedly joined. In

addition, the trading records of          and sixteen other downstream traders should also be

excluded at trial. The Government has no evidence – and has not even alleged in the Indictment

– that the scope of the alleged conspiracy between Mr. Lavidas and Nikas included an agreement

that Nikas would tip others. There is absolutely no evidence that Mr. Lavidas knew anything

about this alleged downstream tipping, much less that he agreed to it in any way. Moreover,

allowing the Government to admit the records of the many remote tippees and millions of dollars
          Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 6 of 24



in trading would prejudice Mr. Lavidas, confuse the jury, and unnecessarily complicate the

issues at trial.

                                   STATEMENT OF FACTS

         On November 25, 2019, the grand jury returned a Superseding Indictment against Mr.

Lavidas and his alleged co-conspirator, George Nikas. The Indictment alleges two conspiracies:

the Ariad Scheme and the Corporate Acquisitions Scheme. As part of the Ariad Scheme, Nikas

and Mr. Lavidas are alleged to have agreed “to steal confidential information from Ariad for

their personal use” from “in or about 2013 up to and including in or about 2015.” Superseding

Indictment at ¶ 13. The Indictment further alleges that Mr. Lavidas “used his connection to [his

father] to learn MNPI about Ariad, and then provided that information to Nikas, who reaped

millions of dollars in profits by trading based on that information.” Id. It also alleges that Nikas

passed the Ariad information on to CC-4               , “who also reaped substantial profits by

trading on the information.” Id. But the Indictment does not allege that Mr. Lavidas knew

anything about the fact that Nikas shared MNPI with             . And the Indictment is completely

silent regarding any further downstream tippees.

         The Indictment also sets forth a larger and more complex Corporate Acquisitions

Scheme. Mr. Lavidas is not implicated in the Corporate Acquisitions Scheme; in fact, the

Government has expressly stated that it will not be alleging that the defendant participated in that

scheme. October 23, 2019 Tr. at 4. Nor does the Indictment allege that Mr. Lavidas had any

knowledge of the Corporate Acquisition Scheme. In sharp contrast, Nikas and                are

central players in the Corporate Acquisitions Scheme. The Indictment alleges that Nikas

“participated in a large-scale international insider trading ring,” through which he “received

MNPI concerning acquisitions and potential acquisitions of publicly traded companies” from




                                                -2-
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 7 of 24



        . Superseding Indictment ¶ 32. Nikas and                are alleged to have begun “trading

together based on MNPI that              collected from investment banking insiders,” as early as

2010 and to have conspired with at least six people identified by code names in this five-year

long conspiracy. Id. ¶¶ 32-39.

        On November 6, 2019, the Government informed the defendant that




Streeter Decl. Ex. A.            is a cooperating witness for the Government.

        On December 4, 2019, the Government further informed the defendant that it is planning

to claim that, in addition to Nikas and Mr. Lavidas’s father,           and seven other individuals

are Mr. Lavidas’s “co-conspirators” in this case. Streeter Decl. Ex. B. The Government has also

provided defense counsel with a proposed trading records stipulation showing that it intends to

introduce as evidence against Mr. Lavidas at trial thousands of pages of trading records of

         and sixteen other remote traders. Streeter Decl. Ex. C.



Although the Indictment does not allege Mr. Lavidas knew anything about any of these

individuals or any of this downstream trading, the Government asserted for the first time in a

brief last week, without citing any support, that Mr. Lavidas provided MNPI to Nikas “so that

Nikas could trade on the MNPI and pass it to others.” Gov. Mem. In Opp. to Def. Motions, ECF

No. 43, (“Gov’t Memo”) at 2 (emphasis added). There is no factual basis either in the

Indictment or in the millions of documents provided in discovery that one of the purposes of the

conspiracy Mr. Lavidas joined was for Nikas to tip others.




                                                -3-
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 8 of 24



                                            ARGUMENT

I.     Applicable Law Regarding the Scope of a Conspiracy

       “In order to prove a single conspiracy, the government must show that each alleged

member agreed to participate in what he knew to be a collective venture directed toward a

common goal” United States v. McDermott, 245 F.3d 133, 137 (2d Cir. 2001) (“McDermott I”).

All of the alleged conspirators must have agreed on the essential nature of the scheme and have

been aware of its “general nature and extent.” United States v. Alessi, 638 F.2d 466, 473 (2d Cir.

1980). “Additionally, it is a long-standing principle of this Court’s law of conspiracy that

‘nobody is liable in conspiracy except for the fair import of the concerted purpose or agreement

as he understands it; if later comers change that, he is not liable for the change; his liability is

limited to the common purposes while he remains in it.” McDermott I, 245 F.3d at 137-138

(citing United States v. Peoni, 100 F.2d 401, 403 (2d Cir. 1938)).

       In United States v. Carpenter, a reporter agreed to provide two stockbrokers with

securities-related information prior to its publication in the Wall Street Journal. 791 F.2d 1024,

1026 (1986). On several occasions, however, one of the stockbrokers, without the reporter’s

knowledge, passed the information to his friend, Stephen Spratt, with whom the reporter “had no

agreement or knowledge.” Id. at 1035–36. The Second Circuit reversed the conspiracy

conviction for the reporter to the extent that it was based on trades made by Spratt. Id. at 1026.

The Carpenter court set forth “three hypothetical avenues” for establishing a single conspiracy:

(1) if the scope of the trading agreement were broader “to include trading by or for persons other

than the small group of conspirators”; (2) if the conspirators reasonably foresaw, as a necessary

or natural consequence of the unlawful agreement, information being passed to remote tippees;

and (3) actual awareness of the remote tippees. Id. at 1036. The court held that the reporter



                                                 -4-
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 9 of 24



could not be liable for the trades of the unknown remote tippee as to whom he had no agreement

or knowledge. Id. at 1036 (citing Pinkerton v. United States, 328 U.S. 640 (1946)).

       In McDermott I, the Second Circuit had another opportunity to consider whether a tipper

conspired with a remote tippee in a single conspiracy. 245 F.3d at 137. James McDermott was

the president and CEO of an investment bank who began having an affair with Kathryn Gannon.

Id. at 136. During the course of their affair, McDermott made several stock recommendations to

Gannon. Id. Unbeknownst to McDermott, Gannon was also having an affair with Anthony

Pomponio and passing McDermott’s recommendations to him. Id. McDermott, Gannon, and

Pomponio were indicted in a single conspiracy to commit insider trading, and McDermott was

convicted on circumstantial evidence consisting of phone records and Gannon’s and Pomponio’s

trading activities. Applying the test articulated in Carpenter, the Second Circuit reversed

McDermott’s conviction because there was no evidence that “McDermott’s agreement with

Gannon encompassed a broader scope than the two of them.” Id. at 138. Moreover, it was “not

obvious that it was or should have been within McDermott’s frame of reference that Gannon

would share stock information with others similarly situated, or even that there existed others

similarly situated.” Id.

       The Second Circuit reached a similar conclusion in United States v. Geibel, 369 F.3d 682,

690-92 (2d Cir. 2004). In Geibel, the Second Circuit reversed the insider trading conspiracy

convictions of three remote tippees because the government failed to establish that they were in a

single conspiracy with the tipper. Id. Applying the Carpenter analysis, the court noted that none

of the remote tippees ever communicated directly with the tipper, and that it was not reasonably

foreseeable that disclosures to remote tippees were a necessary or natural consequence of the

trading scheme. Id. at 690-91. The court explained that “the reason that [the tipper and the



                                               -5-
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 10 of 24



direct tippee] endeavored to avoid unauthorized sharing by remote tippees was because they

knew that trading by numerous individuals on [the tipper’s] tips would directly undermine the

scheme by increasing their chance of detection.” Id. at 691. Moreover, although the defendant

tippees were aware of the tipper’s role in the conspiracy, the tipper was not aware of the remote

tippees. Id. at 692. Finally, there was no mutual dependence among the alleged conspirators

because “the sharing of information inured only to the benefit of the defendants, not the insider.”

Id.

II.    Nikas’s Hearsay Statement Is Not Admissible

       In a discovery letter dated November 6, 2019, the Government made the following

disclosure to the defense:




Streeter Decl. Ex. A. Nikas’s statement to           is inadmissible hearsay because it was not

made in furtherance of Nikas’s alleged conspiracy with Mr. Lavidas, and because it is not a

statement against penal interest.

       A.      Nikas’s Statement Was Not in Furtherance of Any Conspiracy Mr. Lavidas
               Allegedly Joined

               (i)     Applicable Law

       Federal Rule of Evidence 801(d) provides:

       Statements That Are Not Hearsay.

       (2) The statement is offered against an opposing party and:

       (E) was made by the party’s co-conspirator during and in furtherance of the conspiracy.

       The rationale for the rule that statements of co-conspirators in furtherance of the

conspiracy are not hearsay is based on principles of agency. “When two persons engage jointly


                                               -6-
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 11 of 24



in a partnership for some criminal objective, the law deems them agents for one another . . .

[e]ach is deemed to have authorized the acts and declarations of the other undertaken to carry out

their joint objective.” United States v. Russo, 302 F.3d 37, 45 (2d Cir. 2002). These agency

principles only apply, such that the statements of an agent can be deemed to be authorized by the

principal, when the agent acts within the “scope of his authority”—in other words, if the

statement is made in furtherance of the common purpose of the conspiracy. Id. (quoting United

States v. Olweiss, 138 F.2d 798, 800 (2d Cir. 1943)). To admit statements under this rule, the

Government must establish first that a conspiracy existed, second that its members included the

declarant and the party against whom the statement is offered, and third, that the statement was

made in furtherance of the conspiracy. United States v. James, 712 F.3d 79, 105 (2d Cir. 2013).

       In order to be “in furtherance” of a conspiracy, the statements “must in some way have

been designed to promote or facilitate achievement of the goals of the ongoing conspiracy.”

United States v. Tracy, 12 F.3d 1186, 1196 (2d Cir. 1993). Recognizing the agency-principal

relationship that is inherent in this rule, courts have consistently held that the conspiratorial

objective being furthered by the declarant’s statement must in fact be the objective of a

conspiracy agreed upon between the defendant and the declarant; “conspiracies between them

that do not so coincide . . . will not be sufficient.” United States v. Russo, 302 F.3d 37, 45–46 (2d

Cir. 2002); see also United States v. Gigante, 166 F.3d 75, 83 (2d Cir. 1999) (“it is the unity of

interests stemming from a specific shared criminal task that justifies Rule 801(d)(2)(E).”)

(emphasis added). And of course, a statement in furtherance of a conspiracy (such as, in this

case, a separate conspiracy between             and Nikas) that the defendant did not join are not

admissible against the defendant. See Gigante, 166 F.3d at 83 (statements of other individuals




                                                 -7-
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 12 of 24



about alleged murder conspiracy in which Mafia member refused to get involved were not

admissible under coconspirator exception).

       Federal Rule of Evidence 801(d) also states that the statement must be considered but

does not by itself establish the existence of the conspiracy or participation in it. Fed R. Ev.

801(d)(2)(E) (emphasis added). The Rule thus requires some independent evidence, which is

“not merely a scintilla, but rather enough to rebut the presumed unreliability of hearsay.” United

States v. Clark, 18 F.3d 1337, 1341-42 (6th Cir. 1994).

               (ii)    Analysis

       There is not a single piece of evidence indicating that Mr. Lavidas and Nikas explicitly or

implicitly agreed that as a part of the alleged conspiracy, Nikas would share Ariad MNPI with

others, including         . The alleged conspiracy functioned as an exchange of information

among three individuals, Mr. Lavidas’s father, Mr. Lavidas and Nikas. Mr. Lavidas’s father

allegedly provided information to Mr. Lavidas, and Mr. Lavidas in turn allegedly shared it with

Nikas. Nikas traded and profited, and allegedly provided personal benefits to Mr. Lavidas and

his father. Nowhere in the Indictment does the Government allege that any other individuals

besides Mr. Lavidas, his father, and Nikas were involved in or necessary to the theft of Ariad

MNPI. While the Indictment does allege that Nikas shared Ariad MNPI with                  , nowhere

in the Indictment does the Government allege that Mr. Lavidas knew anything about this fact,

and there are no facts alleged in the Indictment suggesting Mr. Lavidas could have contemplated

or foreseen that Nikas would share information with downstream tippees. Nor has the

Government alleged that by virtue of Nikas’s side arrangements with other tippees such as

        , any benefit accrued to Mr. Lavidas.

       The Government has never even hinted that Mr. Lavidas knew of the existence of

downstream tippees until a recent court filing, in which, in one line, the Government baldly


                                                -8-
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 13 of 24



asserts, without any support, that Mr. Lavidas “provided that MNPI to Nikas, a close personal

friend, so that Nikas could trade on the MNPI and pass it to others.” Gov’t Memo at 2 (emphasis

added). This is pure conjecture. The Government did not allege it in the Indictment. And it is

clear why. The Government cannot, by even a scintilla of evidence, prove that Mr. Lavidas

knew anything about this downstream tipping or that Nikas was acting within the scope of the

conspiracy Mr. Lavidas allegedly joined when Nikas talked about or exchanged MNPI with

remote tippees such as          .

       Unlike drug, organized crime or bribery conspiracies where the activity itself suggests the

need for multiple participants, here, no other participants were needed to bring the alleged plan

to fruition. This is not a narcotics distribution conspiracy in which, by necessity, other co-

conspirators would have to be involved to grow the drugs, process them, transport them, sell

them, collect the money, etc. And it is not an organized crime case where by definition other

members of the “family” carried out different roles in the conspiracy. Per the Indictment, Mr.

Lavidas and his father allegedly understood that the MNPI would be shared with Nikas, so that

he could trade on it, in exchange for Nikas providing personal benefits to them. It would be

entirely unnecessary, and in fact, counterproductive, to involve other tippees like          . And

the Government has not even suggested that Mr. Lavidas received any benefit as a consequence

of Nikas involving           or other people.1

       Furthermore, there is not a single document indicating that Mr. Lavidas knew or

contemplated the existence of any other downstream tippees, much less an explicit or implicit

1
 The narrow scope of this alleged agreement is further evidenced by the Government’s newly
reframed narrative of the conspiracy, whereby Mr. Lavidas allegedly provided Nikas with MNPI
not necessarily in exchange for payments, but in order to “build and promote his friendship with
a successful businessman.” [Nikas] See Gov’t Memo at 3. If, as the Government alleges, Mr.
Lavidas shared MNPI with Nikas in order to cultivate their friendship, Mr. Lavidas would have
no motive to have this information shared with           whom the Government has never
alleged provided Mr. Lavidas with any benefit.


                                                 -9-
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 14 of 24



agreement between Mr. Lavidas and Nikas that Nikas would talk about with others or pass along

inside information. The separate conspiracy between Nikas and              as alleged in the

Corporate Acquisitions Scheme, whereby the two would exchange MNPI from their various

sources, in no way makes            a joint member of the conspiracy allegedly involving Mr.

Lavidas and Nikas. See Carpenter, 791 F.2d at 1036 (fact that one of the co-conspirators “used

the information ... beyond the scope of the agreement” did not make the remote tippee a joint

member of the conspiracy). Moreover, here, the success of the alleged scheme depended on

secrecy. Expanding the pool of individuals who possessed Ariad MNPI would run the risk of

detection and make it less likely to succeed. See Geibel, 369 F.3d at 691 (coconspirator’s

sharing of inside information with remote tippees was contrary to the purpose of the insider

trading scheme as it directly undermined the secrecy of the venture.). If Nikas talked about

Ariad inside information with          , he acted on his own accord and not in furtherance of any

conspiracy Mr. Lavidas allegedly joined.

       Accordingly, Nikas’s statement to            that he received Ariad information from Mr.

Lavidas cannot be attributed to Mr. Lavidas under Rule 801(d)(3). It did not advance the

objectives of any conspiracy he allegedly joined. There is no evidence that he knew anything

about it or authorized it either implicitly or otherwise. There is no evidence Mr. Lavidas got any

benefit as a result of it. And, indeed, if Nikas made that statement to        , it ran counter to

the goals of the alleged conspiracy with Mr. Lavidas since it only increased the chances of

detection. Under the agency principles that provide the foundation for this evidentiary rule, it

must not be admitted. Nikas simply was not Mr. Lavidas’s agent when he made this alleged

hearsay statement. It would be grossly unfair to admit it into evidence under these




                                               - 10 -
         Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 15 of 24



circumstances, when the defendant will have no opportunity to cross examine the declarant, Mr.

Nikas, about it.

       Nor is United States v. Gupta, 747 F. 3d 111 (2d. Cir. 2014), to the contrary. In that case,

the court held that wiretap recorded statements of a tippee, Raj Rajaratnam, to two employees at

his hedge fund, were admissible against Rajat Gupta, his tipper. In that case it was undeniable

that Rajaratnam, who was the founder and owner of a hedge fund, would need to share

information with his employees so that they could take advantage of it, including executing

trades. Id. at 124-126. And it was clear that Gupta understood Rajaratnam would do so. Indeed,

one of Rajaratnam’s employees to whom he spoke in the admitted recorded calls was the

portfolio manager running a part of the hedge fund in which Gupta was a 15% owner. Id. at 126.

Therefore Gupta was fully aware and understood that as a natural consequence of him tipping

Rajaratnam, Rajaratnem would pass that information on to his employees so that they could take

advantage of it, including for Gupta’s benefit. Id. In the case of Mr. Lavidas and Nikas, the

opposite is true. There is nothing about their alleged conspiracy that suggested to Mr. Lavidas

that Nikas would tip other people or that he needed to do so for the conspiracy to function.

Indeed, as discussed above, and as the Second Circuit recognized in Geibel, 369 F.3d at 691,

such downstream tipping was contrary to the goals of the conspiracy.

       Finally, the Government cannot rely on Nikas’s statement alone to satisfy the “in

furtherance” requirement and sidestep its evidentiary burden. The Government is precluded

from doing so by Rule 801(d), which provides that “[t]he statement must be considered but does

not by itself establish . . . the existence of the conspiracy or participation in it under (E)

(emphasis added); see also United States v. One 1975 Lincoln Cont'l, 72 F.R.D. 535, 539

(S.D.N.Y. 1976) (“[T]he Government must establish that there was in fact a conspiracy




                                                 - 11 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 16 of 24



involving the declarant . . . and that the declarant's statement was made ‘in furtherance’ of that

conspiracy. Furthermore, these propositions must be demonstrated by evidence independent of

the declarations themselves.”) The Indictment does not allege, and the Government has offered

no evidence suggesting Mr. Lavidas knew about this downstream tipping or this statement,

contemplated or authorized it, or that it was in furtherance of a conspiracy to which Mr. Lavidas

agreed. Therefore, this court should find Nikas’s out-of-court, hearsay statement that the

Government proposes to put in through its cooperator inadmissible. See United States v. Al-

Moayad, 545 F.3d 139, 173–74 (2d Cir. 2008) (finding no basis to admit hearsay form stating

defendant had sponsored a mujahidin fighter to attend an Al-Qaeda training camp as a

coconspirator statement when other than the form itself, there was no evidence that the two

individuals knew each other or were part of a joint conspiracy.).

       B.      Nikas’s Purported Statement Is Not a Statement Against Penal Interest

               (i)     Applicable Law

       Federal Rule of Evidence 804(b)(3) provides that an out of court statement by an

unavailable declarant is admissible if the statement is one that: (1) is contrary to the declarant’s

proprietary or pecuniary interest, and (2) is supported by corroborating circumstances that clearly

indicate its trustworthiness. See Fed. R. Evid. 804(b)(3). This rule is founded on the notion that

people tend not to make self-inculpatory statements unless they believe them to be true.

Williamson v. United States, 512 U.S. 594, 599 (1994).

       A statement is against a declarant’s penal interest within the meaning of Rule 804(b)(3) if

“a reasonable person in the declarant’s shoes would perceive the statement as detrimental to his

or her own penal interest.” United States v. Saget, 377 F.3d 223, 231 (2d. Cir. 2004). Rule

804(b)(3) only supports the admission of the self-inculpatory portions of a hearsay statement. In

Williamson, the Supreme Court cautioned that “the fact that a statement is collateral to a self-


                                                - 12 -
           Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 17 of 24



inculpatory statement says nothing at all about the collateral statement's reliability.” 512 U.S. at

600 (emphasis added). This is especially true when the statement implicates someone else. Id.

at 599.

          Furthermore, Rule 804(b)(3) and the Confrontation Clause of the U.S. Constitution

require that the statement contain “particularized guarantees of trustworthiness.” Id. at 605.

This is so because if admitted, the defendant will have no opportunity to confront or cross-

examine the declarant about the truthfulness of the statement. The “inference of trustworthiness

from the proffered ‘corroborating circumstances’ must be strong, not merely allowable.” United

States v. Salvador, 820 F.2d 558, 561 (2d. Cir. 1987), and is “negated when the declarant has

ulterior motives for admitting conduct,” Gill v. Arab Bank, 893 F. Supp. 2d 542, 569 (E.D.N.Y.

2012). In assessing the trustworthiness requirement, courts consider (1) the time of the

declaration and the party to whom the declaration was made; (2) the existence of corroborating

evidence in the case; (3) the extent to which the declaration is really against the declarant's penal

interest; [and] (4) the availability of the declarant as a witness.’ United States v. Medina, No. S3

13 CR. 272 PGG, 2014 WL 3384630, at *3 (S.D.N.Y. July 10, 2014).

                 (ii)   Analysis

          Nikas’s statement is not clearly inculpatory and thus cannot be admitted pursuant to Rule

804(b)(3). The Government states that



          Streeter Decl. Ex. A. But that proffered statement does not reveal whether Nikas knew

the information was the result of any breach of a duty by Mr. Lavidas or his father, or whether

Nikas obtained this information through some negligence or accident by Mr. Lavidas. If the

information came to Nikas through negligence or an accident, under U.S. insider trading law,

neither Nikas nor Mr. Lavidas would be guilty of insider trading, since the law requires an


                                                - 13 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 18 of 24



intentional breach of a duty to prove fraud. And it requires that Nikas know of that breach.

Thus, the statement on its face does not inculpate Nikas as a tippee of inside information. See

United States v. O'Hagan, 521 U.S. 642, 675 (1997) (requiring proof not only that the insider

source breached a fiduciary duty, but that the tippee knew or should have known of that breach);

United States v. Yildiz, 85 F. App'x 239 (2d Cir. 2004) (co-defendant's statement that he did not

discuss robbery with defendant did not in any way expose him to criminal liability).

Importantly, the specific portion of the statement that identified Mr. Lavidas as the source of

MNPI was not self-inculpatory. Therefore, under Williamson, the statement cannot be admitted

because the justification underlying the rule does not apply. Id. at 599–600.

       But even if Nikas’s statement was sufficiently self-incriminating, the statement still fails

to meet the trustworthiness requirement, which is critical given the defendant will have no

opportunity to cross-examine Nikas as contemplated by the Confrontation Clause. The statement

was made to           , one of Nikas’s key sources in the massive Corporate Acquisitions

Scheme. Nikas had every incentive to exaggerate or puff about the quality of his sources so that

         would in turn provide him with tips from that lucrative scheme, which involved inside

information from over a dozen other companies. Clearly the “inference of trustworthiness” on

which the evidentiary rule is based is “negated when the declarant has ulterior motives for

admitting conduct.” See Gill v. Arab Bank, 893 F. Supp. 2d at 569, 571 (finding that the terrorist

leader of small operation had incentive to claim a connection to a larger militant force, in order

to recruit individuals to join his specialized cause). That inference is negated here. Indeed, the

vast majority of the inside information that Nikas traded on to earn tens of millions through the

Corporate Acquisitions Insider Trading Scheme he obtained directly from                . (See

November 29, 2019 Streeter Decl. Ex. E).                was a critical source of information for




                                               - 14 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 19 of 24



Nikas. He had every incentive, even if he only had legitimate conversations with Mr. Lavidas

about public information relating to pharmaceutical companies – a subject on which Mr. Lavidas

had deep expertise and understanding – to exaggerate and claim to

                                 According to the Government’s description in the Indictment and

in disclosures to defense counsel about the Corporate Acquisitions Scheme, Nikas had almost no

opportunities to be the source of inside information. Id. He would have wanted to claim

whenever he could, even it was not true, that he had inside information to share with             in

order to keep that information flowing from             . Given that the defendant will have no

opportunity to cross examine Nikas on it, this Court must ensure that statement is trustworthy.

FRE 804(b)(3)(B); Salvador, 820 F.2d at 561. It is not and should not be admitted.2

       Furthermore, the Government has not disclosed the identity of any other witnesses that

will corroborate Nikas’s statements, either through direct testimony or written statements. As

such, the circumstances surrounding Nikas’s statement do not provide for a “strong inference of

trustworthiness” as required by the Federal Rules of Evidence and the Confrontation Clause.

Therefore, this Court should also find that the statement is inadmissible under the penal interest

exception to the hearsay rule.

III.   Trading Records of the Downstream Tippees Are Not Admissible

       At the trial of Mr. Lavidas, the Government intends to introduce the trading records of

Nikas and seventeen additional remote traders. These remote traders include people and entities



2
  The Gupta case is again not to the contrary. In that case, the Second Circuit, said, in dicta, that
certain statements may have been admissible as statements against penal interests. 747 F.3d at
127-129. In Gupta, the statements at issue were highly incriminating, and therefore appeared to
meet the first requirement of Rule 804(b)(3). Id. And there was no credible challenge to the
trustworthiness of the statements, as they were recorded by wiretap and the declarant,
Rajaratnam, had no incentive to lie or exaggerate to his employees to whom he was talking. Id.
As discussed above, Nikas’s statement here is not clearly incriminating and he had strong
incentives to exaggerate his sources to


                                               - 15 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 20 of 24



associated with the following individuals:

                                                                                          . Streeter

Decl. Ex. B. These records are not relevant to the charges against Mr. Lavidas because none of

these people were part of any conspiracy he allegedly joined. Moreover, these voluminous

trading records are prejudicial because they will only serve to confuse and mislead the jury by

increasing dramatically and unfairly the dollar amounts the Government presents at trial.

       A.       The Downstream Tippees Are Not a Part of the Alleged Conspiracy

                (i)    Applicable Law

       As discussed at length above, the Second Circuit has repeatedly and clearly held that

remote tippees about which the original tipper had no awareness or knowledge are not part of the

tipper’s conspiracy. Geibel, 369 F.3d at 690-92; McDermott I, 245 F.3d at 137; Carpenter, 791

F.2d at 1036.

                (ii)   Analysis

       The Government does not allege in the Indictment, and there is no evidence in the

discovery to suggest, that Mr. Lavidas had any knowledge of, or even any reason to anticipate,

Nikas’s downstream tipping. The Indictment does not even allege that Mr. Lavidas knew of the

other tippees’ existence, or even that he knew facts from which their existence could reasonably

be inferred. Further, there is nothing in the millions of pages of discovery to suggest that Mr.

Lavidas authorized or knew that Nikas shared information with other people. The scope of the

conspiratorial agreement (to the extent an agreement existed) between Mr. Lavidas and Nikas did

not encompass disclosure of inside information to unknown remote tippees. If Nikas was

sharing information, he did so without Mr. Lavidas’s knowledge or authorization.

       Further, Mr. Lavidas could not have foreseen that disclosure to remote tippees was a

necessary or natural consequence of the alleged trading scheme. As discussed above, unlike, for


                                               - 16 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 21 of 24



example, a drug conspiracy in which other participants are required for the scheme to succeed,

the opposite is true in the conspiracy alleged here. As the Second Circuit recognized in Geibel,

“trading by numerous individuals on Freeman’s tips would directly undermine the scheme by

increasing their chance of detection.” 369 F.3d at 691. Even assuming the allegations are true,

Mr. Lavidas would have reasonably expected Nikas “to be discrete with the precious information

because the success of the conspiratorial scheme depended on exclusivity.” Id. Moreover,

nothing about the “personal benefit” that the Government alleges Mr. Lavidas received supports

the conclusion he knew or anticipated Nikas was communicating Ariad MNPI to downstream

tippees. The Government alleges Mr. Lavidas provided Nikas with MNPI to cultivate a close

friendship and to receive personal and business benefits from Nikas. There is no reason why Mr.

Lavidas would agree Nikas should tip others, and there is no logic why it would help Mr.

Lavidas. Nor is there any evidence showing Mr. Lavidas received anything from the

downstream tippees’ trading. Because the Government cannot show that the downstream tippees

are part of a conspiracy Mr. Lavidas allegedly joined, the trading records of the downstream

tippees should be excluded.

       B.      The Trading Records of the Downstream Tippees Are Unfairly Prejudicial

               (i)    Applicable Law

       Federal Rule of Evidence 403 provides:

       Excluding Relevant Evidence for Prejudice, Confusion, Waste of Time, or Other
       Reasons.

       The Court may exclude relevant evidence if its probative value is substantially outweighed
       by a danger of one or more of the following: unfair prejudice, confusing the issues,
       misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
       evidence.




                                              - 17 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 22 of 24



               (ii)    Analysis

       The trading records of downstream tippees should be excluded under Federal Rule of

Evidence 403 because any probative value of that evidence would be substantially outweighed

by its prejudicial effect. The probative value of the trading records of the downstream tippees is

low because the Government does not need them to prove the trading. As alleged in Indictment,

Nikas traded Ariad extensively each time the Government alleges Mr. Lavidas provided him

with MNPI. Introduction of these trading records will have no effect other than to prejudice the

jury against Mr. Lavidas by “running up the numbers.”

       In United States v. Marcus Schloss, the tipper “David” provided information to a number

of people, including two particular defendants, Marcus Schloss and Ronald Yagoda. 710 F.

Supp. 944, 952-53 (S.D.N.Y. 1989). Although all of the tippees were originally charged in the

same indictment, the Government agreed to sever the trial against Schloss and Yagoda. Id. at

945. Schloss and Yagoda then sought to exclude evidence of the other tippees’ trading at their

trial. Id. at 946. The court concluded that the trading activities of David’s other tippees should

be excluded under Rule 403, even if the Government could prove that all of the tippees had

entered a single conspiracy. Id. at 954. The court held:

               Rule 403 is essentially a rule of fairness. It is fair to require the
               government to prove its conspiracy and substantive charges against
               Yagoda and Schloss on the basis of their own acts, and not the acts
               of others. It would be unfair to require Yagoda and Schloss to
               explain and defend not only their own acts, but the acts of others….
Id. at 954 (emphasis added).

       Here as in Marcus Schloss, there is no evidence suggesting that Mr. Lavidas and the

remote tippees, “had specific knowledge of each other’s existence and acts, and worked together

to make the conspiracy succeed.” Id. Allowing the other tippees’ records into evidence would

therefore unfairly prejudice Mr. Lavidas by introducing an unrelated sideshow of millions of



                                               - 18 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 23 of 24



dollars in trading that is not alleged in the Indictment and not connected to any alleged

conspiracy Mr. Lavidas joined. Given the high likelihood that this evidence will confuse and

mislead the jury, the records of the downstream tippees should be excluded.

                                         CONCLUSION

       For all of the reasons described above, this Court should exclude Nikas’s out-of-court

hearsay statements and all evidence related to downstream trading.



Dated: December 11, 2019                           Respectfully submitted,


                                                   DECHERT LLP

                                                   By: /s/ Jonathan R. Streeter
                                                   Jonathan R. Streeter
                                                   Siobhan M. Namazi
                                                   Three Bryant Park
                                                   1095 Avenue of the Americas
                                                   New York, New York 10036-6797
                                                   Jonathan.streeter@dechert.com
                                                   Siobhan.namazi@dechert.com
                                                   Tel.: (212) 698-3826
                                                   Fax: (212) 314-0046

                                                   Reed Smith LLP
                                                   Eric H. Sussman
                                                   Jennifer L. Achilles
                                                   599 Lexington Ave., Floor 22
                                                   New York, NY 10022
                                                   Telephone: (212) 521-5400
                                                   esussman@reedsmith.com
                                                   jachilles@reedsmith.com

                                                   Attorneys for Defendant
                                                   Telemaque Lavidas




                                               - 19 -
        Case 1:19-cr-00716-DLC Document 55 Filed 12/11/19 Page 24 of 24



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 11th day of December 2019, I electronically

filed this Memorandum of Law in Support of Defendant Telemaque Lavidas’s Motion In Limine

To Exclude Certain Hearsay Testimony and Evidence of Downstream Trading, along with the

accompanying Notice of Motion, Declaration of Jonathan R. Streeter, and the exhibits annexed

thereto, using the CM/ECF system, which automatically sends notice and a copy of the filing to

all counsel of record.




                                                 /s/ Jonathan R. Streeter
                                                 Jonathan R. Streeter


                                                 Attorney for Defendant Telemaque Lavidas




                                             - 20 -
